DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on October 26, 2020 have been entered.
The previously raised drawing objection has been withdrawn in light of the amendment submitted by the Applicant on October 26, 2020.
The previously raised 112 b rejection has been withdrawn in light of the amendment submitted by the Applicant on October 26, 2020.


Claim Objections
Claims 2, 3, 8, 9-11, 13-14, and 17- 18 are objected to because of the following informalities:  missing the term “foam” since claim 1 states “porous foam cushioning”. Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 and 103 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

102(a)(1): the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

103: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8-11 and 13 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kellet et al (US 5261426 A).

Regarding claim 1, Kellet discloses a non-porous base (Fig. 2 # 6); and a first porous foam cushioning member (Fig. 2. # 1) molded onto the base that is configured to retain a predetermined amount of cosmetic formulation (The examiner notes that the claimed term “molded” is being treated as a product-by-process limitation;  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two.  Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  Thus, even though Kellet is silent as to the process used to form the first porous foam cushioning member onto the base, it appears that the product of Kellet would be the same or similar as the first cushioning member claimed.

Regarding claim 8, Kellet discloses the claimed invention of Claim 1. Kellet further discloses the first porous cushioning member (Fig. 2 # 1) covers only a portion of the non-porous base (Fig. 2 # element 5 and 6) such that the non-porous base is exposed for use during application of a cosmetic formulation.

Regarding claim 9, Kellet discloses the claimed invention of Claim 1. Kellet further discloses the non-porous base protrudes (Fig. 2 # 5 and 6) through a portion of the first porous cushioning member (Fig. 2. The bristles 5 protrudes through a portion of the porous cushioning member 1). 

Regarding claim 10, Kellet discloses the claimed invention of Claim 9. Kellet further discloses the portion of the non-porous base protruding through the first porous cushioning member is a plurality of bristles (Fig. 2 # 5).

Regarding claim 11, Kellet discloses the claimed invention of Claim 1. Kellet further discloses wherein the first porous cushioning member (1) covers a majority of the non-porous base (element 5 and 6) (Fig 2). 

Regarding claim 13, Kellet discloses the claimed invention of Claim 1. Kellet further discloses wherein the first porous cushioning member (Fig 2 # 1) is sized to define a reservoir for retaining a predetermined amount of cosmetic formulation (Cl 3 Line 22-30. “These characteristics permit the pad to effectively contact the individual hairs, and to release an amount of the interior aqueous phase effective to deposit effective amounts of conditioning and styling agents on the hair, or to release an amount of the interior color-modified aqueous phase effective to deposit an effective amount of temporary hair coloring agent on the hair, in addition to the conditioning and styling agents).  

Claims 1-3, 8-9, 11-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over De Laforcade (US 6746165 B2).

Regarding claim 1, De Laforcade  discloses a non-porous base (Fig. 4 # 20); and a first porous foam cushioning member (Fig.13. # 4a) molded onto the base that is configured to retain a predetermined amount of cosmetic formulation (The examiners notes that the claimed term “molded” is being treated as a product-by-process limitation;  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two.  Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  Thus, even though De Laforcade is silent as to the process used to form the first porous foam cushioning member, it appears that the product of De Laforcade would be the same or similar as the first cushioning member claimed).

Regarding claim 2, De Laforcade discloses the claimed invention of Claim 1. De Laforcade further discloses wherein the non-porous base (20) and the first porous 4a) are made from the same material (Paragraph 0071 and Paragraph 0028).

Regarding claim 3, De Laforcade discloses the claimed invention of Claim 1. De Laforcade  further discloses the non-porous base and the first porous cushioning member are made from a material chosen from the group consisting of polyethylene and styrene-ethylene polymer (non-porous base is made of material polyethylene Paragraph 0071) and (the first porous cushioning member is made of  styrene-ethylene Paragraph 0028).

Regarding claim 8, De Laforcade  discloses the claimed invention of Claim 1. De Laforcade  further discloses the first porous cushioning member (Fig. 13. # 4a) covers only a portion of the non-porous base (Fig. 13. # 20) such that the non-porous base is exposed for use during application of a cosmetic formulation (Fig. 13).

Regarding claim 9, De Laforcade discloses the claimed invention of Claim 1. De Laforcade further discloses the non-porous base protrudes through a portion of the first porous cushioning member (Fig. 13 # 24. The base 20 includes element 24, which protrudes through a portion of the first porous cushioning member 4a). 

Regarding claim 11, De Laforcade discloses the claimed invention of Claim 1. De Laforcade further discloses wherein the first porous cushioning member (4a) covers a majority of the non-porous base (Fig 12). 

Regarding claim 12, De Laforcade discloses the claimed invention of Claim 1. De Laforcade further discloses wherein at least a portion of the non-porous base (20) is a flocked plastic (Paragraph 0071).

Regarding claim 13, De Laforcade discloses the claimed invention of Claim 1. De Laforcade further discloses wherein the first porous cushioning member is sized to define a reservoir for retaining a predetermined amount of cosmetic formulation (Fig.12 # 2).  

Regarding claim 14, De Laforcade discloses the claimed invention of Claim 1. De Laforcade further discloses wherein the non-porous base includes at least one recess (Fig. 2 # 26), and wherein the first porous cushioning member is molded within the at least one recess (Fig. 2. The examiners notes that the claimed term “molded” is being treated as a product-by-process limitation;  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two.  Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  Thus, even though De Laforcade is silent as to the process used to form the first cushioning member, it appears that the product of De Laforcade would be the same or similar as the first cushioning member claimed).

Regarding claim 15, De Laforcade discloses the claimed invention of Claim 14. De Laforcade further discloses wherein the at least one recess is sized to define a reservoir Fig. 2 # 26 and paragraph 0082).

Regarding claim 16, De Laforcade discloses the claimed invention of Claim 14. De Laforcade further discloses wherein the non-porous base (20) includes first and second recesses and at least one opening extending between the first and second recesses (Fig. 3 below).

    PNG
    media_image1.png
    299
    696
    media_image1.png
    Greyscale
 
Regarding claim 17, De Laforcade discloses the claimed invention of Claim 16. Wherein the first porous cushioning member is molded into the first recess and a second first porous cushioning member is molded into the second recess (The examiners notes that the claimed term “molded” is being treated as a product-by-process limitation;  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two.  Once a product appearing to be substantially the same or similar is even though De Laforcade is silent as to the process used to form the first cushioning member and the second cushioning member, it appears that the product of De Laforcade would be the same or similar as the first and second cushioning members claimed).

Regarding claim 18, De Laforcade discloses the claimed invention of Claim 14. De Laforcade further discloses wherein the first (Fig. 4 # 4a) and second porous cushioning members (Fig. 4 # 4b) are connected through the at least one opening (Fig. 4 # Q). 


Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772